NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

JING HE,                                          No. 12-70364

               Petitioner,                        Agency No. A095-747-811

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jing He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). He’s request for oral
argument is denied.
findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Even if He testified credibly, substantial evidence supports the agency’s

finding that He failed to establish past persecution, see Gu v. Gonzales, 454 F.3d

1014, 1020-21 (9th Cir. 2006) (petitioner did not suffer past persecution when he

was detained for 15 days and beaten on one occasion, did not need medical

attention, and did not suffer adverse employment consequences), and the agency’s

finding that He does not have an objective, well-founded fear of future persecution,

see Ladha v. INS, 215 F.3d 889, 897 (9th Cir. 2000) (in the absence of a

presumption of a well-founded future fear, the petitioner needs credible, direct, and

specific evidence that would support a reasonable fear of persecution).

Accordingly, He’s asylum claim fails.

      Because He failed to meet the lower burden of proof for asylum, it follows

that she has not met the higher standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-70364